2009 ANNUAL REPORT PRESIDENT’S LETTER Dear Stockholders and Customers: It is my privilege to present the Company’s Annual Report for the year 2009 and to report that Hometown Bancorp, Inc. had a remarkably good year.Our performance in this challenging economy and uncertain operating environment proves that we are what we have always claimed to be - safe, sound and secure. The year 2009 was a year of continued growth for Hometown Bancorp, Inc.I am pleased to report that total assets grew by $5.9 million to a record high of $156.3 million – a 3.9% increase over the previous year.Deposit account balances also increased by $7.0 million – a 5.6% increase over the previous year.We attribute this growth to the competitive interest rates we paid, our product selection, and the exemplary customer service provided by our excellent branch staff. We again experienced strong lending activity; however the net result was a small decrease in total portfolio loans at year end.Our loan portfolio decreased from $137.9 million at year end 2008 to $136.8 million at year end 2009, excluding loans originated for sale.We found that many of the Bank’s portfolio residential mortgage customers took advantage of the low fixed rate environment and refinanced their mortgage in products that we sold into the secondary market.We had an extraordinary year of single-family origination of more than $48 million in new loans which represented the most residential mortgage loans closed in any of the prior five years. Since 1919 we have provided sound, community-oriented banking services, and we are continuing to lend to qualified local consumers and businesses. Through consistent, conservative loan underwriting we have built a strong capital base that provides a secure foundation for our company, its customers and stockholders.Despite our approach of responsible banking, our loan portfolio has been impacted by the economic realities of the current financial environment affecting the communities we serve. The allowance for loan losses was $1.9 million, or 1.38% of total loans outstanding as of year end 2009, as compared with $1.3 million, or 0.97 % as of year end 2008.The higher allowance for loan losses was partially the result of management’s consideration of decreases in real estate values and increases in our non-accrual loans and the continued weakness in the Company’s local real estate market.Nonperforming loans totaled $5.6 million, or 4.0% of total loans at December 31, 2009 compared to $5.0 million, or 3.6% of total loans at December 31, 2008.Credit quality performance will continue to be a challenge until the economy stabilizes and begins to recover. In light of higher provisions for loan losses, the special FDIC assessment and higher FDIC insurance premiums in 2009, I am happy to note that while many financial institutions are struggling, our earnings trended up during the year.Hometown Bancorp Inc. reported net income for 2009 of $585,000, compared to $565,000 for 2008. This accomplishment is especially noteworthy considering the current economic environment. As of year end 2009 our capital exceeds ratios considered to be “Well Capitalized” as defined by the Office of Thrift Supervision.We realize that a strong capital position is the foundation for success and survival in the environment in which we find ourselves today.Additionally, our liquidity remains strong with available cash and borrowing capacity. Hometown Bancorp, Inc. paid its first cash dividend in 2009, at a time when many financial institutions have eliminated their dividend programs. Stockholders received a cash dividend of 1 $0.02 per share beginning in the second quarter.The continuation of the Company’s stockholder dividend program throughout the year illustrates how our community-oriented banking practices lead to success for our bank and value for our stockholders. We also completed our stock repurchase program of 7,061 shares in 2009. We are privileged to have outstanding people at all levels of the organization. Our directors, officers and employees live, work and volunteer their time in the communities we serve. As both residents and employees, they serve their communities incredibly well.We continue to support a wide array of community groups and non-profit organizations.The Community Reinvestment Act (CRA), enacted in 1977, requires banks to help meet the credit needs of the communities they serve, including low and moderate-income communities. Walden Federal, which is subject to the regulation, received an “Outstanding” rating in 2009. Because of our strong capital position and our community-oriented banking management practices, we are well equipped to satisfy the financial needs of both the consumer and business customer in 2010 and beyond. We continue to have money to lend to qualified borrowers and continue to provide competitive products and services to our depositors.We believe we are well positioned to perform in this challenging environment. On behalf of the Board of Directors and our entire team, I want to thank you for your trust, confidence and investment in Hometown Bancorp, Inc. Thomas F.
